DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "58b" referencing the second curve in Figure 6.  The second curve is referred to as "54b" (.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a large number" in claims 3, 5, 15 and 17 is a relative term which renders the claim indefinite.  The term "a large number" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although the drawings (Fig. 2) show a number of supporting elements (and a number of first and second supporting elements), the number which would read on "a large number" is unclear.
Claims 4 and 16 are also rejected by virtue of dependency on claims 3 and 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (DE102018000759A1) in view of Tousignant et al. (US 5,205,348). The English machine translation of Blank et al. is attached and is referenced below.
Regarding Claim 1, Blank et al. teaches a cooling device for cooling a battery) (Fig. 1, #10) (Para. [0005]) (i.e. a cooling plate for controlling the temperature of at least one battery cell), having a cooling plate (Fig. 5, #24) (i.e. frame) which forms the cooling chamber (Fig. 5, #36) (Para. [0022]) wherein the cooling fluid (i.e. coolant) flows through (Para. [0022]) and a cooling plate formed of plastic (Fig. 5, #22) (i.e. cover, line 354)  which delimits the cooling chamber (Para. [0022], lines 350-353) in such a way that coolant cannot escape the cooling structure (i.e. in a fluid-tight manner) (Para. [0018], lines 287-289), and each of the cooling plates lie directly on the battery cells (Para. [0017], lines 260-261) (i.e. provided for making thermal contact with the at least one battery cell) characterized in that the cooling plate has a plurality of elevations (Fig. 1, #34) (i.e. at least one supporting element) which is arranged within the cooling chamber (Para. [0019], lines 314-315) and the elevations can be completely encircles by the cooling fluid flowing through the chamber (Para. [0019], lines 316-319) wherein the elevations hold the two coolant plates (#22 and #24) at a distance from one another (I.e. the supporting element makes mechanical contact with the flexible cover) (Para. [0019], lines 305-306). 
The language of the instant claim “the supporting element being configured for increasing turbulence in the coolant flowing through the flow chamber and for supporting the at least one battery cell” is a recitation of intended use, as the language limits the claim by how the supporting elements function. The device taught by Blank et al. is capable of increasing turbulence in the coolant flowing through the flow chamber (as the plurality of elevations would interrupt coolant flow) and supporting the at least on battery cell). 

Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Blank et al. does not explicitly teach the plastic cover is flexible.
However, Tousignant et al. teaches a heat transfer device that can cool an array of batteries (Col. 8, lines 1-5) wherein the heat transfer device includes external major surfaces (Fig. 3, #22 & #24. equivalent to the cooling plates #22 and #24 of Blank et al., wherein cooling plate #22 is the flexible cover) which are conformable to the shape of 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling plate (i.e. flexible cover) Blank et al. to incorporate the teaching of the flexible film of Tousignant et al., as it would allow the surfaces (i.e. cooling plate, or flexible cover) to pillow outwardly to a degree (Col. 5, lines 53-58) and the apparatus would be flexible enough to insure good contact and thermal conductivity for use with sufficient flexibility  (Col. 4, lines 22-28).
Regarding Claim 2, Blank et al. as modified by Tousignant et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Blank et al. further teaches the plurality of the elevations (i.e. supporting elements) have a round shape (Fig. 2, #34).
Regarding Claim 3, Blank et al. as modified by Tousignant et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Blank et al. teaches the plurality of the elevations (i.e. supporting elements) include a large number of supporting elements arranged in two rows along a longitudinal direction of the cooling plate (See Fig. 2, #34) (i.e. a large number of supporting elements in a first and second row along a longitudinal directional of the cooling plate).
Regarding Claim 4, Blank et al. as modified by Tousignant et al. teaches all of the elements of the current invention in claim 3 as explained above. 
Blank et al. further teaches the plurality of the elevations (i.e. supporting elements) include a large number of supporting elements arranged in two rows along a 
Regarding Claim 5, Blank et al. as modified by Tousignant et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Blank et al. further teaches the plurality of elevations (i.e. a large number of supporting elements) wherein four of the elevations form a parallelogram (See Fig. 2, #34).
Regarding Claim 6, Blank et al. as modified by Tousignant et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Blank et al. teaches the chamber is closed off by a film (Para. [0030], lines 484-485).
Blank et al. does not explicitly teach the flexible cover comprises at least one film.
However, Tousignant et al. teaches a heat transfer device that can cool an array of batteries (Col. 8, lines 1-5) wherein the heat transfer device includes external major surfaces (Fig. 3, #22 & #24. equivalent to the cooling plates #22 and #24 of Blank et al., wherein cooling plate #22 is the flexible cover) which is made of a flexible film layers (Fig. 3, #14 & #16) (i.e. the flexible cover comprises at least one film).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling plate (Fig. 3, #22) of Blank et al. to incorporate the teaching of the flexible film of Tousignant et al., as the 
Regarding Claim 7, Blank et al. as modified by Tousignant et al. teaches all of the elements of the current invention in claim 1 as explained above.
Tousignant et al. further teaches the flexible film on the (i.e. the flexible cover) is sealingly bonded to a surface of the frame (Claim 1) (Col. 3, lines 42-49).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling plate (Fig. 5, #22) of Blank et al. to incorporate the teaching of the flexible film of sealingly bonded to a surface of a frame Tousignant et al., as the apparatus would be flexible enough to insure good contact and thermal conductivity for use with sufficient flexibility (Col. 4, lines 22-28).
Regarding Claim 8, Blank et al. as modified by Tousignant et al. teaches all of the elements of the current invention in claim 1 as explained above.
Blank et al. teaches a cooling plate (Fig. 5, #22) (i.e. cover) connected to a plurality of elevations (Fig. 5, #34) (i.e. at least one supporting element) (Para. [0023], lines 362-363).
Blank et al. does not explicitly teach the cooling plate (i.e. cover) is explicitly connected to the elevations (Fig. 5, #34) in a materially bonded manner.
However, Tousignant et al. teaches an extension element (Fig. 3, 36) (i.e. supporting element) wherein the first and second flexible film (Fig. 3, #14 and 16) is fixed (Col. 7, lines 31-35), wherein the film materials are heat sealable (Col. 5, lines 59-63).
 Blank et al. to incorporate the teaching Tousignant of a flexible film on the cooling plate (i.e. flexible cover), wherein the flexile film is materially bonded to a supporting element, as it would provide good contact and thermal conductivity for use with sufficient flexibility (Col. 4, lines 22-28) and would improve the connection between the cover and the supporting elements. 
Regarding Claim 9, Blank et al. as modified by Tousignant et al. teaches all of the elements of the current invention in claim 1 as explained above.
Blank et al. further teaches the cooling plate (Fig. 2, #22) has an inlet connection (Fig. 2, #28) wherein coolant is introduced (i.e. a first connection which is configured for supplying the coolant) and the cooling plate also has a discharge element (Fig. 2, #30) configured to discharge coolant (Para. [0018]).
Regarding Claim 10, Blank et al. as modified by Tousignant et al. teaches all of the elements of the current invention in claim 1 as explained above.
Tousignant et al. further teaches wherein the flexible film material (i.e. flexible cover in the combination) may be made of a multilayer film (i.e. a plurality of films) (Col. 5, lines 59-61).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling plate (Fig. 3, #22) (i.e. cover) of Blank et al. to incorporate the teaching of the flexible multilayer film of Tousignant et al., as the apparatus would be flexible enough to insure good contact and thermal conductivity for use with sufficient flexibility (Col. 4, lines 22-28).
Regarding Claim 11, Blank et al. as modified by Tousignant et al. teaches all of the elements of the current invention in claim 1 as explained above.
Tousignant et al. further teaches the flexible film material (i.e. flexible cover in the combination) comprises a film of plastic, foil, or combinations thereof (i.e. a composite film) (Col. 5, lines 59-63).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling plate (Fig. 3, #22) (i.e. cover) of Blank et al. to incorporate the teaching of the flexible multilayer film of Tousignant et al., as the apparatus would be flexible enough to insure good contact and thermal conductivity for use with sufficient flexibility  (Col. 4, lines 22-28) and these materials are readily available and often heat sealable (Col. 5, lines 62-63).
Regarding Claim 12, Blank et al. as modified by Tousignant et al. teaches all of the elements of the current invention in claim 1 as explained above.
Blank et al. teaches the cooling plate (Fig. 4, #22) (i.e. flexible cover) connected to webs delimiting the flow chamber (Fig. 4, #36) (See Annotated Fig. 4 below). 
Blank et al. does not explicitly teach the cooling plate (i.e. flexible cover) is materially bonded to webs. 
However, Tousignant et al. teaches first and second flexible film (Fig. 3, #14 and 16) wherein the film materials are heat sealable (Col. 5, lines 59-63) and sealingly bonded with external surfaces (claim 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blank et al. to incorporate the teaching Tousignant of a flexible film on the cooling plate (i.e. flexible cover), wherein 
Annotated Blank et al. Figure 4

    PNG
    media_image1.png
    657
    507
    media_image1.png
    Greyscale


Regarding Claim 13, Blank et al. as modified by Tousignant et al. teaches all of the elements of the cooling plate in claim 1 as explained above.
Blank et al. teaches a battery (i.e. a battery module) comprising a battery cell (Para. [0005]) wherein the battery cell is arranged on the cooling plates (wherein #22 is the flexible cover) lie directly on the battery cells (Para. [0017], lines 260-261) (i.e. at least one battery cell arranged on the flexible cover so that a thermal contact-connection is formed).
Regarding Claim 14, Blank et al. as modified by Tousignant et al. teaches all of the elements of the cooling plate in claim 13 as explained above.

Regarding Claim 15, Blank et al. as modified by Tousignant et al. teaches all of the elements of the cooling plate in claim 13 as explained above.
Blank et al. further teaches the plurality of the elevations (i.e. supporting elements) include a large number of supporting elements arranged in two rows along a longitudinal direction of the cooling plate (See Fig. 2, #34) (i.e. a large number of supporting elements in a first and second row along a longitudinal directional of the cooling plate).
Regarding Claim 16, Blank et al. as modified by Tousignant et al. teaches all of the elements of the cooling plate in claim 15 as explained above.
Blank et al. further teaches a first and second row in a longitudinal direction of the cooling plate offset in relation to each other (See Fig. 2, #34).
Regarding Claim 17, Blank et al. as modified by Tousignant et al. teaches all of the elements of the cooling plate in claim 13 as explained above.
Blank et al. further teaches the plurality of elevations (i.e. a large number of supporting elements) wherein four of the elevations form a parallelogram (See Fig. 2, #34).
Regarding Claim 18, Blank et al. as modified by Tousignant et al. teaches all of the elements of the cooling plate in claim 13 as explained above.
Blank et al. teaches the chamber is closed off by a film (Para. [0030], lines 484-485).
Blank et al. does not teach the flexible cover comprises at least one film.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling plate (Fig. 3, #22) of Blank et al. to incorporate the teaching of the flexible film of Tousignant et al., as the apparatus would be flexible enough to insure good contact and thermal conductivity for use with sufficient flexibility (Col. 4, lines 22-28).
Regarding Claim 19, Blank et al. as modified by Tousignant et al. teaches all of the elements of the cooling plate in claim 13 as explained above.
Tousignant et al. further teaches the flexible film on the (i.e. the flexible cover) is sealingly bonded to a surface of the frame (Claim 1) (Col. 3, lines 42-49).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling plate (Fig. 5, #22) of Blank et al. to incorporate the teaching of the flexible film of sealingly bonded to a surface of a frame Tousignant et al., as the apparatus would be flexible enough to insure good contact and thermal conductivity for use with sufficient flexibility (Col. 4, lines 22-28).
Regarding Claim 20, Blank et al. as modified by Tousignant et al. teaches all of the elements of the cooling plate in claim 13 as explained above.

Blank et al. does not explicitly teach the cooling plate (i.e. cover) is explicitly connected to the elevations (Fig. 5, #34) in a materially bonded manner.
However, Tousignant et al. teaches an extension element (Fig. 3, 36) (i.e. supporting element) wherein the first and second flexible film (Fig. 3, #14 and 16) is fixed (Col. 7, lines 31-35), wherein the film materials are heat sealable (Col. 5, lines 59-63).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blank et al. to incorporate the teaching Tousignant of a flexible film on the cooling plate (i.e. flexible cover), wherein the flexile film is materially bonded to a supporting element, as it would provide good contact and thermal conductivity for use with sufficient flexibility (Col. 4, lines 22-28) and would improve the connection between the cover and the supporting elements. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8 and 10-15 of copending Application No. 16/587,243 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1, 8 and 10 of copending application 16/587,243 teach all of the elements of claim 1 of the instant application.
Claim 5 copending application 16/587,243 teaches all of the elements of claim 3 of the instant application.
Claim 6 copending application 16/587,243 teaches all of the elements of claim 4 of the instant application.
Claim 7 copending application 16/587,243 teaches all of the elements of claim 5 of the instant application.
Claim 11 copending application 16/587,243 teaches all of the elements of claim 6 of the instant application.
Claim 12 copending application 16/587,243 teaches all of the elements of claim 7 of the instant application.
Claim 13 copending application 16/587,243 teaches all of the elements of claim 12 of the instant application.
Claim 14 copending application 16/587,243 teaches all of the elements of claim 8 of the instant application. 
Claim 15 copending application 16/587,243 teaches all of the elements of claim 13 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/A.C./           Examiner, Art Unit 1729   

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729